NOAH YODER, by and through his Guardian Ad Litem, David Yoder, And SADIE YODER, his wife, Plaintiffs Below, Appellants,
v.
DELMARVA POWER & LIGHT COMPANY, a Delaware Corporation, and MR. LONGARM, INC., a Missouri Corporation, Defendants Below, Appellees.
No. 609, 2008.
Supreme Court of Delaware.
Submitted: July 8, 2009.
Decided: July 9, 2009.
Before and STEELE, Chief Justice, HOLLAND, BERGER, JACOBS and RIDGELY, Justices, constituting the Court en banc.

ORDER
MYRON T. STEELE, Chief Justice.
This 9th day of July 2009, upon consideration of the briefs of the parties, it appears to the Court that the judgment of the Superior Court should be affirmed on the basis of the well-reasoned decision of the Superior Court dated November 26, 2008.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.